DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Amendments is in response to Applicant’s Remarks/Amendments filed on 4 March, 2021. The amendments have been entered, and accordingly, claims 1-33 remain pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 13-14, 16, 18-21, 23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2018/0106552 A1 – filed on 14 October, 2016) and PAI (US 2015/0101784 A1 – published 16 April, 2015).
As to claim 1, LIN discloses a heat dissipation device (abstract, line 1; par. 1, lines 1-4), comprising:
a vapor chamber (30) including a heat conduction chamber (46) and a first wick structure (50), wherein the heat conduction chamber includes a base part (combination of lower wall, 42, and support body, 36, and risers, 38, of which are erected and extended from the lower wall, 42),
the base part includes a base portion (combination of 42 and 36; par. 23, lines 1-13) and a surrounding portion (38) includes a recess portion (40; par. 22, lines 8-12), and the surrounding portion is connected to and disposed along a periphery of the base portion (figures 3, 6, or 7; par. 22, lines 8-9); and
the first wick structure (50) is disposed in the heat conduction chamber (par. 22, lines 6-7) and directly contacts the base portion (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17); and
a heat pipe (10) including a pipe body (12) and a second wick structure (16) disposed in the pipe body (par. 21, lines 8-12), wherein
the pipe body is a tubular structure (shown in at least figure 1)
the pipe body is positioned in the recessed portion of the heat conduction chamber (par. 24, lines 7-8);
the second wick structure is disposed along a longitudinal side the pipe body (par. 20, lines 2-3);
the first wick structure and the second wick structure are metallically bonded (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures).
However, LIN does not explicitly disclose or suggest the pipe body being flattened at diametrically opposite sides thereof, and thereby including two longitudinally opposite sides wherein the second wick structure is positioned on at one or both of the resulting longitudinally opposite sides.
PAI, however, is within the field of endeavor of a heat pipe design (abstract, lines 1-2), wherein the heat pipe is provided with a tubular body (1; par. 20, lines 2-6), wherein a wick structure is to be disposed along the tubular body of the heat pipe (par. 20, lines 2-6). In particular, the tubular body is flattened on two diametrically opposite sides so as to result in two longitudinally opposite sides (10 and 11; par. 21, lines 1-8). This results in a thin heat pipe, which enables a thinner heat pipe per the requirements of electronic products being lighter, thinner, shorter, and compact (par. 4, lines 1-6). More so, a wick (2) may be provided on one side or on both sides of the longitudinally opposite sides (figures 2 and 10 of PAI).   The design of the wick structure being, further, fabricated in such a manner to result in steam channels, sufficient to overcome the disadvantages of the prior art heat pipes, while being made thinner per design requirements of the electronics. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LIN, in view of PAI to provide a flattened heat pipe with longitudinally opposite sides and the wick of the heat pipe being disposed on one or both of the longitudinal sides for the purposes of making the heat pipe thinner to result in thinner, lighter, short, and compact electronic products, while mitigating collapse of the heat pipe, increases in thermal contact resistance, and decreases in heat transfer efficiency (par. 4,line 1 – par. 5, line 21; par. 7,lines 1-11).
As to claim 2, LIN, as modified by PAI, further discloses comprising a bonding layer (par. 35, lines 3-13), the bonding layer metallically bonding the first wick and the second wick structure (par. 35, lines 3-13, and particular reference to the sintering of the third capillary to bond the first and second wicks together).

As to claim 3, LIN, as modified by PAI, further discloses the bonding layer being formed of a metal powder sintering process, but fails to explicitly disclose the powder of the bonding layer being of Au, Ag, Cu, or Fe powder.
However, the examiner took OFFICIAL NOTICE that it is well-known and old within the art to provide elements of heat pipes and/or vapor chambers to comprise metals, specifically gold, silver, copper, or iron, due to at least high heat transfer capabilities (i.e. high thermal conductivity), in the Office Action mailed 2 March, 2020. The applicant did not traverse the assertion of such well-known and old concepts within the art, and thus, the assertion is being considered applicant admitted prior art. 

As to claim 5, LIN, as modified by PAI, further discloses wherein the first wick structure is either a metal mesh or powder sintered body (par. 22, lines 15-17 and par. 35, lines 1-3).

As to claim 6, LIN, as modified by PAI, further discloses wherein the second wick structure is either a metal mesh or powder sintered body (par. 22, lines 8-10).

As to claim 7, LIN, as modified by PAI, further discloses wherein the pipe body includes an open end (20) and an axially opposite closed end (18),wherein the open end of the pipe body has an opening (22) and a side edge (edge of pipe exposed along the thickness of the pipe wall, in view of par. 20, lines 6-9 and par. 34, lines 1-8; see annotated figure 4) which defines the opening, and an end of the second wick structure is flush with the side edge (figure 6).

    PNG
    media_image1.png
    798
    866
    media_image1.png
    Greyscale

Annotated Figure 4 of LIN

As to claim 8, LIN, as modified by PAI, further discloses wherein the pipe body includes a cut-off indented (see annotated figure 4) in the pipe body and extending axially from the side edge toward the closed end and is fluidly coupled to the opening end (see annotated figure 4).

As to claim 9, LIN, as modified by PAI, further discloses wherein the second wick structure contacts the closed end (par. 20, lines 2-3, in view of par. 20, lines 6-7 and par. 21, lines 10-11, wherein the pipe body includes the open end and closed end and thereby contains an inner surface of the pipe body to have the second wick structure positioned thereon.).

As to claim 11, LIN, as modified by PAI, previously taught the pipe body has two longitudinally opposite sides resulting from the flattening of the heat pipe at diametrically opposite sides with the second wick being provided along one or both of the longitudinally opposite sides(see the rejection of claim 1). As LIN, in view of PAI, provide that the heat pipe body has longitudinally extending inner surfaces (result of the heat pipe of LIN being flattened, as taught by PAI to result in the two longitudinally opposite sides), and the second wick is disposed on one or both of the longitudinal inner surfaces (par. 21, lines 10-11 of LIN, but further through the teachings of PAI as described in the rejection of claim 1 to provide the wick along one or both of the longitudinally opposite sides of the heat pipe), it is believed that the combination of elements were taught through the rejection of claim 1 of LIN, in view of PAI, and therefore, would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, for the reasons previously provided in the rejection of claim 1.

As to claim 13, LIN, as modified by PAI, further discloses wherein the pipe body includes an open end (20) and an axially opposite closed end (18), the open end including a side edge that forms an opening of the pipe body(edge of pipe exposed along the thickness of the pipe wall; see annotated figure 4), wherein the second wick structure includes a protruding portion (par. 27; figure 6) which protrudes from the side edge of the pipe body (section of first capillary along base of 14 that extends away from the side edge toward the pipe body or protrudes in a thickness of the second wick structure).

As to claim 14, LIN, as modified by PAI, further discloses wherein the second wick structure contacts the closed end (par. 20, lines 2-3, in view of par. 20, lines 6-7 and par. 21, lines 10-11, wherein the pipe body includes the open end and closed end and thereby contains an inner surface of the pipe body to have the second wick structure positioned thereon.).

As to claim 16, LIN, as modified by PAI, further discloses wherein the pipe body has a tubular inner surface (figure 4), and the second wick is disposed on the tubular inner surface (par. 21, lines 10-11).

As to claim 18, LIN, as modified by PAI, discloses wherein the second wick structure is either a metal mesh or powder sintered body (par. 22, lines 8-10).

As to claim 19, LIN, as modified by PAI, discloses wherein the pipe body includes an open end (20) and an axially opposite closed end (18), the open end has an opening (22) and a side edge that forms an opening of the pipe body(edge of pipe exposed along the thickness of the pipe wall; see annotated figure 4), and the second wick structure is flush with the side edge (figure 6).

As to claim 20, LIN, as modified by PAI, discloses wherein the pipe body includes a cut-off indented (see annotated figure 4) in the pipe body and extending axially from the side edge toward the closed end and is fluidly coupled to the opening end (see annotated figure 4).

As to claim 21, LIN, as modified by PAI, discloses wherein the pipe body has a closed end (18) which is opposite to the open end (20), and the second wick structure connected to the closed end (par. 20, lines 2-3, in view of par. 20, lines 6-7 and par. 21, lines 10-11, wherein the pipe body includes the open end and closed end and thereby contains an inner surface of the pipe body to have the second wick structure positioned thereon.).

As to claim 23, LIN, as modified by PAI, discloses wherein the pipe body has a tubular inner surface (figure 4), and the second wick is disposed on the tubular inner surface (par. 21, lines 10-11).

As to claim 26, LIN, as modified by PAI, discloses wherein the heat conduction chamber includes a cover part (32) disposed on the surrounding portion(see figures of LIN of which 32 is disposed on 38), the cover part and base part cooperative form a chamber therebetween (par. 22, lines 1-15; par. 32, lines 1-17).

As to claim 27, LIN, as modified by PAI, discloses wherein the cover part includes a stamped portion (322) and the heat pipe is coupled between the stamped portion and the recess portion (figure 4, in view of par. 32, lines 5-6 and par. 33, lines 3-8).

As to claim 28, LIN, as modified by PAI, discloses wherein the first wick structure faces the cover part (figure 6, wherein at least the first wick that is positioned on the structures, 36, of the base part/base portion is provided a thickness wherein the thickness direction of the first wick is facing the cover part).

As to claim 29, LIN, as modified by PAI, discloses further comprising a third wick structure (par. 35, lines 1-13, third capillary which metallically bonds, through sintering the first and second wicks in the upper metal casing section), the first wick faces the cover part(figure 6, wherein at least the first wick that is positioned on the structures, 36, of the base part/base portion is provided a thickness wherein the thickness direction of the first wick is facing the cover part), and the third wick structure is disposed in the cover part and faces the base part (as the third wick is the bonding wick between the first and second wicks on the interior of the first cover, the third wick faces the base part).

As to claim 30, LIN, as modified by PAI, discloses wherein the second wick structure includes a protruding portion which protrudes from a side edge of an open end of the pipe body (section of first capillary along base of 14 that extends away from the side edge toward the pipe body or the thickness of the second wick that extends in the thickness direction from the side edge; see annotated figure 4) and is coupled to the first wick structure (figure 6, in view of par. 27, lines 4-6).

As to claim 31, LIN discloses a heat dissipation device (abstract, line 1; par. 1, lines 1-4), comprising:
a vapor chamber (30) including a heat conduction chamber (46), wherein
the heat conduction chamber includes a base part a base part (combination of lower wall, 42, and support body, 36, and risers, 38, of which are erected and extended from the lower wall, 42) and a cover part(32),
the base part includes a base portion (combination of 42 and 36; par. 23, lines 1-13) and a surrounding portion (38), a side of the surrounding portion includes a recess portion (40; par. 22, lines 8-12), and the surrounding portion is disposed along a periphery of the base portion (figures 3, 6, or 7; par. 22, lines 8-9), and
a first wick structure (50) is disposed in the heat conduction chamber (par. 22, lines 6-7) and directly contacts the base portion (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17); 
a heat pipe (10) including a pipe body (12) disposed in the recessed portion of the heat conduction chamber(par. 24, lines 7-8), the pipe body being a tubular structure (shown in at least figure 1) and a second wick structure (16) disposed along a longitudinal side the pipe body (par. 20, lines 2-3), and
a bonding layer having a porous structure, wherein the bonding layer bonds the first wick structure and the second wick structure to each other (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures).
However, LIN does not explicitly disclose or suggest the pipe body being flattened at diametrically opposite sides thereof, and thereby including two longitudinally opposite sides wherein the second wick structure is positioned on at one or both of the resulting longitudinally opposite sides.
PAI, however, is within the field of endeavor of a heat pipe design (abstract, lines 1-2), wherein the heat pipe is provided with a tubular body (1; par. 20, lines 2-6), wherein a wick structure is to be disposed along the tubular body of the heat pipe (par. 20, lines 2-6). In particular, the tubular body is flattened on two diametrically opposite sides so as to result in two longitudinally opposite sides (10 and 11; par. 21, lines 1-8). This results in a thin heat pipe, which enables a thinner heat pipe per the requirements of electronic products being lighter, thinner, shorter, and compact (par. 4, lines 1-6). More so, a wick (2) may be provided on one side or on both sides of the longitudinally opposite sides (figures 2 and 10 of PAI).   The design of the wick structure being, further, fabricated in such a manner to result in steam channels, sufficient to overcome the disadvantages of the prior art heat pipes, while being made thinner per design requirements of the electronics. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LIN, in view of PAI to provide a flattened heat pipe with longitudinally opposite sides and the wick of the heat pipe being disposed on one or both of the longitudinal sides for the purposes of making the heat pipe thinner to result in thinner, lighter, short, and compact electronic products, while mitigating collapse of the heat pipe, increases in thermal contact resistance, and decreases in heat transfer efficiency (par. 4,line 1 – par. 5, line 21; par. 7,lines 1-11).


As to claim 32, LIN discloses a method of manufacturing a heat dissipation device (abstract, lines 1-2), comprising:
providing a vapor chamber (30) having a heat conduction chamber(46) and a first wick structure (50), wherein 
the heat conduction chamber includes a base part (combination of lower wall, 42, and support body, 36, and risers, 38, of which are erected and extended from the lower wall),
the base part includes a base portion (combination of 42 and 36; par. 23, lines 1-13) and a surrounding portion (38), the surrounding portion includes a recess portion (40; par. 22, lines 8-12), and the surrounding portion is connected to and disposed along a periphery of the base portion (figures 3, 6, or 7; par. 22, lines 8-9); and
the first wick structure (50) is disposed in the base part (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17) and directly contacts the base portion (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17);
coupling a heat pipe (10) including a second wick structure (16) to the vapor chamber, the pipe body being a tubular structure (shown in at least figure 1) and the second wick structure (16) disposed along a longitudinal side the pipe body (par. 20, lines 2-3);
providing a metal powder to cover at least part of the first wick structure and at least part of the second wick structure (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures); and
performing a sintering process to transform the metal powder into a bonding layer to metallically bond the first wick structure and the second wick structure to each other (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures).
However, LIN does not explicitly disclose or suggest the pipe body being flattened at diametrically opposite sides thereof, and thereby including two longitudinally opposite sides wherein the second wick structure is positioned on at one or both of the resulting longitudinally opposite sides.
PAI, however, is within the field of endeavor of a heat pipe design (abstract, lines 1-2), wherein the heat pipe is provided with a tubular body (1; par. 20, lines 2-6), wherein a wick structure is to be disposed along the tubular body of the heat pipe (par. 20, lines 2-6). In particular, the tubular body is flattened on two diametrically opposite sides so as to result in two longitudinally opposite sides (10 and 11; par. 21, lines 1-8). This results in a thin heat pipe, which enables a thinner heat pipe per the requirements of electronic products being lighter, thinner, shorter, and compact (par. 4, lines 1-6). More so, a wick (2) may be provided on one side or on both sides of the longitudinally opposite sides (figures 2 and 10 of PAI).   The design of the wick structure being, further, fabricated in such a manner to result in steam channels, sufficient to overcome the disadvantages of the prior art heat pipes, while being made thinner per design requirements of the electronics. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LIN, in view of PAI to provide a flattened heat pipe with longitudinally opposite sides and the wick of the heat pipe being disposed on one or both of the longitudinal sides for the purposes of making the heat pipe thinner to result in thinner, lighter, short, and compact electronic products, while mitigating collapse of the heat pipe, increases in thermal contact resistance, and decreases in heat transfer efficiency (par. 4,line 1 – par. 5, line 21; par. 7,lines 1-11).


As to claim 33, LIN discloses a method of manufacturing a heat dissipation device (abstract), comprising:
providing a vapor chamber (30) having a heat conduction chamber(46) and a first wick structure (50), wherein 
the heat conduction chamber includes a base part (combination of lower wall, 42, and support body, 36, and risers, 38, of which are erected and extended from the lower wall),
(combination of 42 and 36; par. 23, lines 1-13) and a surrounding portion (38), the surrounding portion includes a recess portion (40; par. 22, lines 8-12), and the surrounding portion is connected to and disposed along a periphery of the base portion (figures 3, 6, or 7; par. 22, lines 8-9); and
the first wick structure (50) is disposed in the base part (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17) and directly contacts the base portion (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17);
coupling a heat pipe (10) including a second wick structure (16) to the vapor chamber (see figures of LIN, in view of par. 31, lines 1-4 and par. 32, lines 1-17), the pipe body being a tubular structure (shown in at least figure 1) and the second wick structure (16) disposed along a longitudinal side the pipe body (par. 20, lines 2-3);
providing a metal powder to cover at least part of the first wick structure and at least part of the second wick structure (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures); and
performing a sintering process to transform the metal powder into a porous structure to connect the first wick structure and the second wick structure to each other (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures).
However, LIN does not explicitly disclose or suggest the pipe body being flattened at diametrically opposite sides thereof, and thereby including two longitudinally opposite sides wherein the second wick structure is positioned on at one or both of the resulting longitudinally opposite sides.
PAI, however, is within the field of endeavor of a heat pipe design (abstract, lines 1-2), wherein the heat pipe is provided with a tubular body (1; par. 20, lines 2-6), wherein a wick structure is to be disposed along the tubular body of the heat pipe (par. 20, lines 2-6). In particular, the tubular body is flattened on two diametrically opposite sides so as to result in two longitudinally opposite sides (10 and 11; par. 21, lines 1-8). This results in a thin heat pipe, which enables a thinner heat pipe per the requirements of electronic products being lighter, thinner, shorter, and compact (par. 4, lines 1-6). More so, a wick (2) may be provided on one side or on both sides of the longitudinally opposite sides (figures 2 and 10 of PAI).   The design of the wick structure being, further, fabricated in such a manner to result in steam channels, sufficient to overcome the disadvantages of the prior art heat pipes, while being made thinner per design requirements of the electronics. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LIN, in view of PAI to provide a flattened heat pipe with longitudinally opposite sides and the wick of the heat pipe being disposed on one or both of the longitudinal sides for the purposes of making the heat pipe thinner to result in thinner, lighter, short, and compact electronic products, while mitigating collapse of the heat pipe, increases in thermal contact resistance, and decreases in heat transfer efficiency (par. 4,line 1 – par. 5, line 21; par. 7,lines 1-11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2018/0106552 A1 – filed on 14 October, 2016), in view of PAI (US 2015/0101784 A1 – published 16 April, 2015) and SUN (US 2016/0003555 A1 – published 7 January, 2016).
As to claim 4, LIN, as modified by PAI, fails to further disclose the first wick structure, that resides within the vapor chamber’s heat conduction chamber, to be provided a protrusion, and the protrusion is located in the pipe body and is coupled to the second wick structure.
SUN, however, is within the field of endeavor provided a heat dissipation structure (abstract) that incorporates a heat pipe (2) connected to a body of a vapor chamber (1), with the heat pipe being disposed within a recess (111) of the vapor chamber.  In addition, SUN provides wherein a wick structure (3) is disposed in the heat conduction chamber (figure 4, portion 31 is provided within the body of the heat conduction chamber between an upper lid and bottom portion) with a protrusion (311) that extends within the heat pipe and is arranged adjacent the capillary structure (22) of the heat pipe (figure 4; par. 60, line 1-par. 63, line 8). This provides that the heat transfer efficiency of the working fluid between the heat pipe and the vapor chamber structures can be improved (par. 8), while  having a low diffusion thermal resistances and enabling a channel within the protruding section of the capillary structure protrusion to aid in gas-phase working fluid movement (par. 59-60). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LIN, as presently modified by PAI, further in view of SUN to incorporate a protrusions of the wick structure within the vapor chamber for reasons related, at least, to improving heat transfer efficiency and decreasing thermal resistances.

Claims 10, 15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2018/0106552 A1 – filed on 14 October, 2016), in view of PAI (US 2015/0101784 A1 – published 16 April, 2015), ZOHURI (NPL: Chapter 5: Heat Pipe Manufacturing – Bahman Zohuri (April 2016)),  and LAI (US 6,738,257 B1 – published 18 May, 2004).
As to claim 10, LIN, as modified by PAI, previously taught the second wick (16) disposed within the body of the pipe (par. 21, lines 10-11 of LIN) along one or both of the resulting longitudinally opposite sides of the flattened pipe body(see rejection of claim 1 wherein this is taught by PAI), but fails to explicitly disclose the second wick is axially spaced from the closed end of the heat pipe.
ZOHURI is within the field of endeavor of manufacturing heat pipes and heat pipe design (pg. 395, par. 1). ZOHURI teaches that essential infrastructure of a heat pipe is based: (1) evelope, (2) wick, (3) end cap, (4), fill tube, and (5) working fluids (pg. 395, par. 2 – pg. 296, par. 1). In particular, the end closure of heat pipes and welding have been a known problem within the field of endeavor of heat pipes (pg. 397, par. 1), and common methods of end closures between an end cap and the heat pipe are: (a) the butt joint, (b) the lipped butt joint, (c) the fillet joint), and (d) the lap joint (pg. 397, par. 3). In addition to these joining methods, it is imperative to ensure that welding of the end should be considered and experimented with to ensure that interior details are not damaged (pg. 399, third full bullet-point).  This is where LAI has considered such damage to interior details of the heat pipe, and has provided an advantageous connection of an end cap to a heat pipe (figure 6).  LAI teaches and end cap (49) of a heat pipe(41) located at an opposite end to an open end of the heat pipe (42) to couple the heat pipe to a vapor chamber (11).  The end cap is joined to the top of the heat pipe (figure 6), but the capillary structure disposed within heat pipe is spaced from the closed end at a predetermined distance (col.3, lines 1-20). The reason being that the spaced distance between the interior structures, such as the capillary structure of the heat pipe, is prevented from being in contact with solder used in the formation process of the heat pipe to seal the closed end and absorbing the solder (col.3, lines 47-52). If this distance were not provided, then the capillary structure could absorb a portion of the solder, thereby resulting in ineffective heat dissipation from lost capillary function of the capillary structure (col.1, lines 29-43).  As the heat pipe and pipe body of LIN is provided with a closed end structure (at 18) to seal the heat pipe, one having ordinary skill within the art would understand that such a formation of the closed end is provided by known techniques discussed by ZOHURI. If they are provided as such, it would be disadvantageous to provide that the capillary structure is on the interior surface of the cap, as provided by LIN (par. 20, lines 6-7, in view of par. 21, lines 10-11, which provide that the interior surface of the pipe body, which includes the closed end, 18, contains a wicking structure), at least in part due to implications of welding heat to the interior structures. More so, there is a chance that the joining method could cause solder to be absorbed by the internal capillary structure, and affect the ability of the capillary structure to perform heat dissipation due to the impaired capillary action of the capillary structure.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LIN, as presently modified by PAI, further in view of ZOHURI and LAI to incorporate careful formation methods of the heat pipe at the closed end to ensure proper function of the internal capillary structure. 

As to claim 15, LIN, as modified by PAI, previously taught the second wick (16) disposed within the body of the pipe (par. 21, lines 10-11 of LIN) along one or both of the resulting longitudinally opposite sides of the flattened pipe body(see rejection of claim 1 wherein this is taught by PAI), but fails to explicitly disclose the second wick is axially spaced from the closed end of the heat pipe.
ZOHURI is within the field of endeavor of manufacturing heat pipes and heat pipe design (pg. 395, par. 1). ZOHURI teaches that essential infrastructure of a heat pipe is based: (1) evelope, (2) wick, (3) end cap, (4), fill tube, and (5) working fluids (pg. 395, par. 2 – pg. 296, par. 1). In particular, the end closure of heat pipes and welding have been a known problem within the field of endeavor of heat pipes (pg. 397, par. 1), and common methods of end closures between an end cap and the heat pipe are: (a) the butt joint, (b) the lipped butt joint, (c) the fillet joint), and (d) the lap joint (pg. 397, par. 3). In addition to these joining methods, it is imperative to ensure that welding of the end should be considered and experimented with to ensure that interior details are not damaged (pg. 399, third full bullet-point).  This is where LAI has considered such damage to interior details of the heat pipe, and has provided an advantageous connection of an end cap to a heat pipe (figure 6).  LAI teaches and end cap (49) of a heat pipe(41) located at an opposite end to an open end of the heat pipe (42) to couple the heat pipe to a vapor chamber (11).  The end cap is joined to the top of the heat pipe (figure 6), but the capillary structure disposed within heat pipe is spaced from the closed end at a predetermined distance (col.3, lines 1-20). The reason being that the spaced distance between the interior structures, such as the capillary structure of the heat pipe, is prevented from being in contact with solder used in the formation process of the heat pipe to seal the closed end and absorbing the solder (col.3, lines 47-52). If this distance were not provided, then the capillary structure could absorb a portion of the solder, thereby resulting in ineffective heat dissipation from lost capillary function of the capillary structure (col.1, lines 29-43).  As the heat pipe and pipe body of LIN is provided with a closed end structure (at 18) to seal the heat pipe, one having ordinary skill within the art would understand that such a formation of the closed end is provided by known techniques discussed by ZOHURI. If they are provided as such, it would be disadvantageous to provide that the capillary structure is on the interior surface of the cap, as provided by LIN (par. 20, lines 6-7, in view of par. 21, lines 10-11, which provide that the interior surface of the pipe body, which includes the closed end, 18, contains a wicking structure), at least in part due to implications of welding heat to the interior structures. More so, there is a chance that the joining method could cause solder to be absorbed by the internal capillary structure, and affect the ability of the capillary structure to perform heat dissipation due to the impaired capillary action of the capillary structure.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LIN, as presently modified by PAI, further in view of ZOHURI and LAI to incorporate careful formation methods of the heat pipe at the closed end to ensure proper function of the internal capillary structure. 

As to claim 22, LIN, as previously modified by PAI, taught the second wick (16) disposed within the body of the pipe (par. 21, lines 10-11 of LIN), particularly two longitudinally opposite sides of the pipe body (teachings of PAI as stated in the rejection of claim 1) that contains a closed end (18) opposite that of the open end (20), but fails to explicitly disclose the second wick separated from the closed end of the heat pipe.
ZOHURI is within the field of endeavor of manufacturing heat pipes and heat pipe design (pg. 395, par. 1). ZOHURI teaches that essential infrastructure of a heat pipe is based: (1) evelope, (2) wick, (3) end cap, (4), fill tube, and (5) working fluids (pg. 395, par. 2 – pg. 296, par. 1). In particular, the end closure of heat pipes and welding have been a known problem within the field of endeavor of heat pipes (pg. 397, par. 1), and common methods of end closures between an end cap and the heat pipe are: (a) the butt joint, (b) the lipped butt joint, (c) the fillet joint), and (d) the lap joint (pg. 397, par. 3). In addition to these joining methods, it is imperative to ensure that welding of the end should be considered and experimented with to ensure that interior details are not damaged (pg. 399, third full bullet-point).  This is where LAI has considered such damage to interior details of the heat pipe, and has provided an advantageous connection of an end cap to a heat pipe (figure 6).  LAI teaches and end cap (49) of a heat pipe(41) located at an opposite end to an open end of the heat pipe (42) to couple the heat pipe to a vapor chamber (11).  The end cap is joined to the top of the heat pipe (figure 6), but the capillary structure disposed within heat pipe is spaced from the closed end at a predetermined distance (col.3, lines 1-20). The reason being that the spaced distance between the interior structures, such as the capillary structure of the heat pipe, is prevented from being in contact with solder used in the formation process of the heat pipe to seal the closed end and absorbing the solder (col.3, lines 47-52). If this distance were not provided, then the capillary structure could absorb a portion of the solder, thereby resulting in ineffective heat dissipation from lost capillary function of the capillary structure (col.1, lines 29-43).  As the heat pipe and pipe body of LIN is provided with a closed end structure (at 18) to seal the heat pipe, one having ordinary skill within the art would understand that such a formation of the closed end is provided by known techniques discussed by ZOHURI. If they are provided as such, it would be disadvantageous to provide that the capillary structure is on the interior surface of the cap, as provided by LIN (par. 20, lines 6-7, in view of par. 21, lines 10-11, which provide that the interior surface of the pipe body, which includes the closed end, 18, contains a wicking structure), at least in part due to implications of welding heat to the interior structures. More so, there is a chance that the joining method could cause solder to be absorbed by the internal capillary structure, and affect the ability of the capillary structure to perform heat dissipation due to the impaired capillary action of the capillary structure.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LIN, as presently modified by PAI, further in view of ZOHURI and LAI to incorporate careful formation methods of the heat pipe at the closed end to ensure proper function of the internal capillary structure.

As to claim 24, LIN, as modified by PAI, ZOHURI, and LAI, further discloses wherein the second wick is disposed on the inner surface of the tubular heat pipe (par. 21, lines 10-11).

Claims 1-2, 12-13, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2018/0106552 A1 – filed on 14 October, 2016), in view of CHEN (US 2013/0105131 A1).
As to claim 1, LIN discloses a heat dissipation device (abstract, line 1; par. 1, lines 1-4), comprising:
a vapor chamber (30) including a heat conduction chamber (46) and a first wick structure (50), wherein the heat conduction chamber includes a base part (combination of lower wall, 42, and support body, 36, and risers, 38, of which are erected and extended from the lower wall, 42),
the base part includes a base portion (combination of 42 and 36; par. 23, lines 1-13) and a surrounding portion (38) includes a recess portion (40; par. 22, lines 8-12), and the surrounding portion is connected to and disposed along a periphery of the base portion (figures 3, 6, or 7; par. 22, lines 8-9); and
the first wick structure (50) is disposed in the heat conduction chamber (par. 22, lines 6-7) and directly contacts the base portion (par. 22, lines 6-7; par. 23, lines 3-4 and 9-10; par. 32, lines 14-17); and
a heat pipe (10) including a pipe body (12) and a second wick structure (16) disposed in the pipe body (par. 21, lines 8-12), wherein
the pipe body is a tubular structure (shown in at least figure 1)
the pipe body is positioned in the recessed portion of the heat conduction chamber (par. 24, lines 7-8);
the second wick structure is disposed along a longitudinal side the pipe body (par. 20, lines 2-3);
the first wick structure and the second wick structure are metallically bonded (par. 35, lines 1-13 – sintering of the third capillary between the two wicking structures).
However, LIN does not explicitly disclose or suggest the pipe body being flattened at diametrically opposite sides thereof, and thereby including two longitudinally opposite sides wherein the second wick structure is positioned on at one or both of the resulting longitudinally opposite sides.
CHEN, however, is within the field of endeavor of a heat pipe design (abstract,lines1-2), wherein the heat pipe is provided with a tubular body (10; par. 19,lines1-2), wherein a wick structure is to be disposed along the tubular body of the heat pipe (20; par. 19,lines 2-3; figure 7 of CHEN). In particular, the tubular body is flattened on two diametrically opposite sides so as to result in two longitudinally opposite sides (11 and 12; par. 20, lines1-4). This results in flattened heat pipe, which enables increased flowing speed of the internal vapor and liquid and improved efficiency of the heat transfer (par.7, lines 1-3). More so, the wick (20) may be provided on one side or on both sides of the longitudinally opposite sides (figure 7; par. 21,lines 1-3).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LIN, in view of CHEN, to provide a flattened heat pipe with longitudinally opposite sides and the wick of the heat pipe being disposed on one or both of the longitudinal sides for the purposes of enables increased flowing speed of the internal vapor and liquid and improved efficiency of the heat transfer (par.7, lines 1-3).

As to claim 2, LIN, as modified by CHEN, further discloses comprising a bonding layer (par. 35, lines 3-13), the bonding layer metallically bonding the first wick and the second wick structure (par. 35, lines 3-13, and particular reference to the sintering of the third capillary to bond the first and second wicks together).

As to claim 12, LIN, as modified by CHEN, previously taught wherein the pipe body has two longitudinally extending inner surfaces with the second wick being disposed on the longitudinally inner surfaces, as described in the rejection of claim 1 (see rejection of claim 1, in view of LIN and CHEN). However, LIN, as presently modified fails to further disclose wherein a third wick structure is provided within the heat pipe on the longitudinally inner surfaces and separated from the second wick structure.
LIN, further, teaches wherein the heat pipe includes a third wick structure (30; par. 21,lines 5-7) along longitudinally inner surfaces of the flattened heat pipe body (figure 7, at least; par. 21,lines 5-7). In addition, LIN teaches the second and third wick structures are separated from one another (par. 21, lines 11-14). This is strong evidence that modifying LIN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., a second wicking material separated from a third wicking material along longitudinal inner surfaces of the heat pipe to promote vapor flow and add volume of the internal liquid contained in the wick structure from drying out; par. 10, lines 1-4). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LIN by CHEN such that the heat pipe body contains a third wick separated from the second wick both of which are disposed along inner surfaces of the longitudinally opposite sides of the heat pipe body, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of to promote vapor flow and add volume of the internal liquid contained in the wick structure from drying out (par. 10, lines 1-4).

As to claim 13, LIN, as modified by CHEN, further discloses wherein the pipe body includes an open end (20) and an axially opposite closed end (18), the open end including a side edge that forms an opening of the pipe body(edge of pipe exposed along the thickness of the pipe wall; see annotated figure 4), wherein the second wick structure includes a protruding portion (par. 27; figure 6) which protrudes from the side edge of the pipe body (section of first capillary along base of 14 that extends away from the side edge toward the pipe body or protrudes in a thickness of the second wick structure).

As to claim 17, LIN, as modified by CHEN, further discloses wherein the pipe body has a tubular inner surface (see figure 4), wherein a second wick structure is disposed thereon (par. 20-21), but fails to further disclose wherein a third wick structure is provided within the heat pipe and disposed along the tubular inner surface of the heat pipe and separated from the second wick structure.
LIN, further, teaches wherein the heat pipe includes a third wick structure (30; par. 21,lines 5-7) along an inner surface of the heat pipe body (figure 7, at least; par. 21,lines 5-7). In addition, LIN teaches the second and third wick structures are separated from one another (par. 21, lines 11-14). This is strong evidence that modifying LIN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., a second wicking material separated from a third wicking material along an inner surface of the heat pipe to promote vapor flow and add volume of the internal liquid contained in the wick structure from drying out; par. 10, lines 1-4). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LIN by CHEN such that the heat pipe body contains a third wick separated from the second wick both of which are disposed along inner surfaces of the longitudinally opposite sides of the heat pipe body, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of to promote vapor flow and add volume of the internal liquid contained in the wick structure from drying out (par. 10, lines 1-4).

As to claim 18, LIN, as modified by CHEN, discloses wherein the second wick structure is either a metal mesh or powder sintered body (par. 22, lines 8-10).

As to claim 19, LIN, as modified by CHEN, discloses wherein the pipe body includes an open end (20) and an axially opposite closed end (18), the open end has an opening (22) and a side edge that forms an opening of the pipe body(edge of pipe exposed along the thickness of the pipe wall; see annotated figure 4), and the second wick structure is flush with the side edge (figure 6).

As to claim 25, LIN, as modified by CHEN, further discloses wherein the pipe body has a tubular inner surface (see figure 4), wherein a second wick structure is disposed thereon (par. 20-21), but fails to further disclose wherein a third wick structure is provided within the heat pipe and disposed along the tubular inner surface of the heat pipe and separated from the second wick structure.
LIN, further, teaches wherein the heat pipe includes a third wick structure (30; par. 21,lines 5-7) along an inner surface of the heat pipe body (figure 7, at least; par. 21,lines 5-7). In addition, LIN teaches the second and third wick structures are separated from one another (par. 21, lines 11-14). This is strong evidence that modifying LIN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., a second wicking material separated from a third wicking material along an inner surface of the heat pipe to promote vapor flow and add volume of the internal liquid contained in the wick structure from drying out; par. 10, lines 1-4). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LIN by CHEN such that the heat pipe body contains a third wick separated from the second wick both of which are disposed along inner surfaces of the longitudinally opposite sides of the heat pipe body, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of to promote vapor flow and add volume of the internal liquid contained in the wick structure from drying out (par. 10, lines 1-4).

Response to Arguments
Applicant’s arguments, see pages 9-10 of the reply filed 4 March, 2021, with respect to the rejection(s) of claims 1-2, 5-9, 11 ,13-14 16, 18-21, 23, and 26-33 under 35 U.S.C. 102(a)(2) as being anticipated by LIN (US 2018/0106552), claim 3 under 35 U.S.C. 103 as being unpatentable over  LIN, claim 4 under 35 U.S.C. 103 as being unpatentable over LIN, in view of SUN (US 2016/0003555), claims 9, 14, 21, and 23 under 35 U.S.C. 103 as being unpatentable over LIN, in view of LIN (US 2017/0312871), claims 10,15, 22, and 24 under 35 U.S.C. 103 as being unpatentable over LIN, in view of ZOHURI (NPL: Chapter 5: Heat Pipe Manufacturing – Bahman Zohuri (April 2016)) and LAI (US 6,738,257),and claims 12,17, and 25 under 35 U.S.C. 103 as being unpatentable over LIN, in view of SUN (US 2017/0227298) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of PAI (US 2015/0101784 A1) and CHEN (US 2013/0105131 A1) which teach the ability to have flattened heat pipes resulting in two longitudinally opposite sides that can contain wicking structures (second and third) thereon. In view of the teachings provided herein and the motivations taught by each PAI and CHEN, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been apprised of technological advantages of flattened heat pipes, as opposed to round tubular ones disclosed by LIN, and the advantages of having a wicking structure particularly disposed at the longitudinally opposite sides or inner surface of the flattened heat pipe. In view of this, the Examiner submits the rejection herein based on these teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/13/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763